Case 1:18-cv-01148-TSC Document 59-1 Filed 11/04/20 Page 1 of 12




                     EXHIBIT A
      Case 1:18-cv-01148-TSC Document 59-1 Filed 11/04/20 Page 2 of 12




                                                                                                               SVEA COURT OF
                                                                                                               APPEAL
                                                                                                               020101
                                                                                                               _____________________
                                                                                                               Received: 2019-10-16
                                                                     Svea Court of Appeal                      Case No: T 1626-19
                                                                                                               File Appendix: 80
                                                                     Box 2290
                                                                     SE-103 17 Stockholm

 15 October 2019                                                     By e-mail: svea.avdelning2@dom.se




Case T 1626-19; The Kingdom of Spain ./. Foresight Luxembourg Solar 1
S.à.r.l. et al
With reference to the Court of Appeal’s order of 24 May 2019 (file appendix 68) and thereafter
granted time extensions, the Kingdom of Spain hereby submits a brief in reply to Foresight
Luxembourg Solar 1 S.à.r.l. et al’s statement of defence of 10 May 2019 (file appendix 40) (the
“Statement of Defence”).




                                                  ADVOKATFIRMAN VINGE KB

        Stureplan 8 · Box 1703 · SE-111 87 Stockholm · Sweden · Tel +46 (0)10 614 30 00 · Fax +46 (0)10 614 31 90 · vinge.se
       Case 1:18-cv-01148-TSC Document 59-1 Filed 11/04/20 Page 3 of 12




             [orig. p. 46]

H.           REQUEST FOR PRELIMINARY RULING

18           Spain’s proposals for questions to the CJEU in the application
             for summons
              […]

18.1          Question 1 – the interpretation of Article 26 ECT
              […]

              [orig. p. 47]

              […]

              Question 1

              1) Shall Article 26 ECT, by which a Contracting Party gives its unconditional
                 consent to the submission of a dispute between that Contracting Party and an
                 investor from another Contracting Party regarding the latter’s investments in the
                 former’s Area to international arbitration, be interpreted as applicable to a dispute
                 between an investor from one EU [orig. p. 48] Member State and another EU
                 Member State regarding an investment by the former in the latter?

18.2          Questions 2, 3 and 4 – whether Articles 4.3 and 19 TEU and
              267 and 344 TFEU preclude a provision such as Article 26
              ECT
              […]

              Questions 2 – 4:

              If question 1 is answered in the [affirmative (corrected after submittal)]:

              2) Does Article 344 TFEU preclude the application of a provision in an international
                 agreement such as the arbitration clause in Article 26 ECT to a dispute between
                 an investor from one EU Member State and another EU Member State regarding
                 an investment by the former in the latter?
              3)
              4) Do the Articles 19 TEU and 267 TFEU preclude the application of a provision in
                 an international agreement such as the arbitration clause in Article 26 ECT to a
                 dispute between an investor from one EU Member State and another EU Member
                 State regarding an investment by the former in the latter?

                  [orig. p. 49]



                                                                                                   2 (4)
       Case 1:18-cv-01148-TSC Document 59-1 Filed 11/04/20 Page 4 of 12




              5) Do Article 4.3 TEU and the principle of sincere cooperation preclude the
                 application of a provision in an international agreement such as the arbitration
                 clause in Article 26 ECT to a dispute between an investor from one EU Member
                 State and another EU Member State regarding an investment by the former in the
                 latter?

                  […]

19           Proposal for new and further questions to the CJEU
              […]

19.1          Questions 5, 6 and 7 – state aid

              […]

              Question 5

263.         Does an arbitral award, by which the arbitral tribunal awards damages as
             compensation for the repeal of an aid measure implemented in violation of the
             standstill obligation in Article 108.3 TFEU, in itself constitute a state aid measure?

             [orig. p. 50]

              Question 6

264.         Must a national court, which is seized to rule on a petition to declare an arbitral award
             invalid, grant the petition if the arbitral award violates the standstill obligation in
             Article 108.3 TFEU, if the court according to internal procedural provisions must
             grant a petition to declare an arbitral award invalid if the arbitral award or the manner
             in which the arbitral award arose is manifestly incompatible with national public
             policy?

              Question 7

265.         Must a national court, which is seized to rule on a petition to declare an arbitral award
             invalid, grant the petition if the arbitral award violates the standstill obligation in
             Article 108.3 TFEU, if the court according to internal procedural provisions must
             grant a petition to declare an arbitral award invalid if the arbitral award includes the
             determination of an issue which may not be decided by arbitrators?

19.2          Question 8 –Articles 4.3 and 19 TFEU and 267 and 344 FEUF
              and public policy
              […]

              Question 8

              5) [sic] Must a national court, which is seized to rule on a petition to declare an


                                                                                                      3 (4)
       Case 1:18-cv-01148-TSC Document 59-1 Filed 11/04/20 Page 5 of 12




                    arbitral award invalid, grant the petition if the arbitral award has been issued on
                    the basis of Article 26 ECT in a dispute between an investor from one EU
                    Member State and another EU Member State regarding an investment by the
                    former in the latter, if the court according to national procedural provisions must
                    grant a petition to declare the award invalid if the arbitral award or the manner in
                    which the arbitral award arose is manifestly incompatible with national public
                    policy?

19.3          Question 9 –Articles 4.3 and 19 TFEU and 267 and 344 FEUF
              and arbitrability
              […]

              [orig. p. 51]

              Question 9

              6) [sic] Must a national court, which is seized to rule on a petition to declare an
                 arbitral award invalid grant the petition if the arbitral award has been issued on
                 the basis of Article 26 ECT in a dispute between an investor from one EU
                 Member State and another EU Member State regarding an investment by the
                 former in the latter, and the court according to national procedural provisions
                 must grant a petition to declare an arbitral award invalid if the arbitral award
                 includes the determination of an issue which may not be decided by arbitrators?

19.4          Question 10 – the applicability of national preclusion rules
              […]

              Question 10

              7) [sic] In a situation where a national procedural provision prevents setting aside an
                 arbitral award because one party, which is an EU Member State, is precluded
                 from invoking that article 26 ECT violates Articles 4.3 and 19 TEU and Articles
                 267 and 344 TFEU in a dispute between an investor from one EU Member State
                 and another EU Member State regarding an investment by the former in the
                 latter, do the primacy of EU law and the principle of effectiveness require that
                 such a [national] provision be set aside by the national court?




                                                                                                     4 (4)
                Case 1:18-cv-01148-TSC Document 59-1 Filed 11/04/20 Page 6 of 12




                                                                                       Svea hovrätt
                                                                                       Box 2290
                                                                                       103 17 Stockholm


             15 oktober 2019                                                           Via e-post: svea.avdelning2@dom.se




             Mål T 1626-19; Konungariket Spanien ./. Foresight Luxembourg Solar 1
             S.à.r.l. m.fl.

             Med hänvisning till hovrättens föreläggande av den 24 maj 2019 (ab 68) och därefter beviljade
             anstånd, inkommer Konungariket Spanien här med yttrande över Foresight Luxembourg Solar 1
             S.à.r.l. m.fl.:s svaromål av den 10 maj 2019 (ab 40) Svaromålet .
7615790-v1




                                                            ADVOKATFIRMAN VINGE KB
                  Stureplan 8 · Box 1703 · SE-111 87 Stockholm · Sweden · Tel +46 (0)10 614 30 00 · Fax +46 (0)10 614 31 90 · vinge.se
                   Case 1:18-cv-01148-TSC Document 59-1 Filed 11/04/20 Page 7 of 12




             H.             BEGÄRAN OM FÖRHANDSAVGÖRANDE

             18             Spaniens förslag till frågor till EU-domstolen i
                            stämningsansökan
             239.           Svarandena hävdar att det saknas skäl att begära förhandsavgörande i målet och
                            hänvisar till Svea hovrätts ställningstagande i mål T-4658-18. Svarandena hävdar att
                             [e]ftersom EU-rätten inte är tillämplig i denna del saknas det skäl att inhämta
                            förhandsavgörande 116 Vidare menar Svarandena att de frågor som Spanien föreslagit
                            varken är lämpliga eller möjliga att ställa till EU-domstolen.117

             240.           Spanien har i avsnitt B ovan redogjort för EU-rättens relevans i målet. Som där framgår
                            är EU-rätten i högsta relevant för de frågor som ska prövas i målet. Om hovrätten skulle
                            anse att någon av de relevanta EU-rättsliga frågorna inte klar, är det Spaniens
                            uppfattning att förhandsavgörande ska inhämtas från EU-domstolen. Vid en tillämpning
                            av artikel 267 FEUF måste hovrätten ses som sista instans eftersom det är hovrätten
                            själv som avgör om överklagande till Högsta domstolen ska få ske.

             241.           Vad gäller de frågor som Spanien har föreslagit erinrar Spanien till att börja med att
                            hovrätten är fri att omformulera frågorna. Hovrätten ska alltså inte besluta att inte
                            inhämta förhandsavgörande på grund av någon uppfattad brist i själva formuleringen av
                            frågorna. Det avgörande för frågan om förhandsavgörande ska inhämtas, är om
                            hovrätten identifierar en fråga som gäller tolkning av EU-fördragen eller ECT och där
                            ett klargörande från EU-domstolen är nödvändigt för att döma i saken.

             242.           Nedan kommenterar Spanien vad Svarandena anför om var och en av de föreslagna
                            frågorna.


             18.1           Fråga 1 - tolkningen av artikel 26 ECT
             243.           Spaniens förslag till fråga 1 i stämningsansökan avser huruvida artikel 26 ECT omfattar
                            intra-EU tvister under ECT, vilket Svarandena hävdar och Spanien bestrider.

             244.           Svarandena påstår att denna fråga inte kan ställas till EU-domstolen eftersom ECT
                            enligt Svarandena endast ska tolkas i enlighet med Wienkonventionen. Enligt
                            Svarandena varken kan eller får EU-domstolen utföra en tolkning enligt
                            Wienkonventionen.118

             245.           Svarandenas påstående är felaktigt. Det framgår av EU-domstolens rättspraxis att EU-
                            domstolen har behörighet att tolka en regel i ett internationellt avtal som EU har ingått.
                            Så skedde exempelvis i Haegemann mot Belgien:




             116
                 Svaromålet, p. 285.
             117
                 Svaromålet, p. 280-281.
             118
                 Svaromålet, p. 288.
7615790-v1




                                                                                                                  46 (54)
                   Case 1:18-cv-01148-TSC Document 59-1 Filed 11/04/20 Page 8 of 12




                                  2 Enligt artikel 177 första stycket i EEG-         domstolen ... behörig att
                                 meddela förhandsavgöranden angående ... tolkningen av rättsakter som beslutats av
                                                              .

                                 3 Atenavtalet har ingåtts av rådet enligt artiklarna 228 och 238 i fördraget, vilket
                                 framgår av ordalydelsen i beslutet av den 25 september 1961.

                                 4 Avtalet är alltså, vad gemenskapen beträffar, en rättsakt som beslutats av en av
                                 gemenskapens institutioner enligt vad som avses i artikel 177 första stycket b.

                                 5 Bestämmelserna i avtalet utgör en integrerad del av gemenskapens rättsordning
                                 från och med dagen för avtalets ikraftträdande.

                                 6 Inom ramen för denna rättsordning är domstolen följaktligen behörig att meddela
                                 förhandsavgörande om tolkningen av detta avtal. 119

             246.          Även i Demirel mot Stadt Schwäbisch Gmünd120 och Hermès121 bekräftade EU-
                           domstolen sin behörighet att tolka ett internationellt avtal där EU var part.

             247.          EU-domstolen har alltså behörighet att tolka bestämmelser i ECT. Detta är också helt
                           naturligt eftersom ECT utgör en integrerad del av EU-rätten.

             248.          Svarandena påstår vidare att det under alla förhållanden inte skulle vara nödvändigt att
                           inhämta förhandsavgörande avseende tolkningen av artikel 26 ECT eftersom
                                                              otvetydig 122 Detta är felaktigt.

             249.          Artikel 26 ECT har under lång tid och i ett stort antal mål tolkats diametralt motsatt av å
                           ena sidan investerare och å andra sidan medlemsstater och Kommissionen. Av parternas
                           redogörelser för sina ståndpunkter i detta mål framgår också att det föreligger ett behov
                           av klargörande av innebörden av artikel 26 ECT i en intra-EU situation.

             250.          Som Spanien redogjort för i stämningsansökan måste hovrätten anses vara en domstol
                           mot vars avgöranden det inte finns något rättsmedel. Hovrätten är därmed skyldigt att
                           inhämta förhandsavgörande så snart det finns rimligt tvivel om hur artikel 26 ECT ska
                           tolkas.

             251.          Spanien föreslår en smärre justering av den tidigare föreslagna frågan, så att fråga 1 får
                           följande lydelse:

                           Fråga 1

                           1) Ska artikel 26 ECT, genom vilken en avtalsslutande part Contracting Party ger
                              sitt ovillkorliga samtycke till att en tvist mellan den avtalsslutande parten och en
                              investerare från en annan avtalsslutande part avseende den senares investeringar på
                              den förstnämndas territorium Area hänskjuts till internationellt skiljeförfarande,
                              tolkas så att den är tillämplig i en tvist mellan en investerare från en EU-


             119
                 EU-domstolens dom av den 30 april 1974, Haegemann mot Belgien, C-181/73, ECLI:EU:C:1974:41, p. 2-6.
             120
                 EU-domstolens dom av den 30 september 1987, Demirel mot Stadt Schwäbisch Gmünd, C-12/86, ECLI:EU:C:1987:400, p. 7-9.
             121
                 EU-domstolens dom av den 16 juni 1998, Hermès International mot FHT Marketing Choice, C-53/96, ECLI:EU:C:1998:292, p. 32.
             122
                 Svaromålet, p. 289.
7615790-v1




                                                                                                                                     47 (54)
                     Case 1:18-cv-01148-TSC Document 59-1 Filed 11/04/20 Page 9 of 12




                                    medlemsstat och en annan EU medlemsstat avseende en investering av den
                                    förstnämnda i den sistnämnda?


             18.2              Frågorna 2, 3 och 4 - huruvida artiklarna 4.3 och 19 FEU samt 267
                               och 344 FEUF utgör hinder för en bestämmelse som artikel 26 ECT
             252.              Vad avser frågorna 2 - 4 hävdar Svarandena att det inte spelar någon roll om artiklarna
                               4.3 och 19 FEU samt artiklarna 267 och 344 FEUF hindrar en tillämpning av artikel 26
                               ECT, eftersom skiljenämnden enligt Svarandena har en folkrättslig behörighet .123

             253.              Svarandenas påstående är felaktigt. Spanien hänvisar till sin redogörelse för EU-rättens
                               relevans i avsnitt B ovan. Det har en direkt och avgörande betydelse för målet om
                               nämnda bestämmelser i EU-fördragen hindrar en tillämpning av artikel 26 ECT intra-
                               EU. I detta sammanhang kan också hänvisas till Svea hovrätts avgörande i mål T 8538-
                               17 och tyska Bundesgerichthofs avgörande i Achmea där det konstaterats att det har
                               avgörande betydelse om en skiljeklausul strider mot nu aktuella bestämmelser i EU-
                               fördragen.

             254.              Spanien anser att rättsläget är klart vad gäller att artiklarna 4.3 och 19 FEU samt
                               artiklarna 267 och 344 FEUF EU-fördragen hindrar en tillämpning av artikel 26 ECT
                               intra-EU. Skulle hovrätten dela denna bedömning behövs inget förhandsavgörande från
                               EU-domstolen. Skulle däremot hovrätten inte anse att rättsläget är klart i detta
                               avseende, åligger det hovrätten att inhämta förhandsavgörande eftersom ett beslut i
                               frågan är nödvändigt för att döma i saken.

             255.              Svarandena anger vidare att frågorna 2 - 4 tar sikte på artikel 26 ECT i dess helhet och
                               att bestämmelsen även innehåller möjlighet till domstolsprövning. Det är korrekt att
                               målet handlar om skiljeklausulen i artikel 26 ECT. Frågan bör således avgränsas till
                               skiljeklausulen i artikel 26 ECT. Spanien justerar frågorna i enlighet med det sagda.
                               Därutöver görs vissa förtydliganden genom att hela frågorna 3 och 4 skrivs ut. De
                               justerade frågorna återges nedan.

                               Frågorna 2 - 4

                               Om fråga 1 besvaras nekande:

                               2) Utgör artikel 344 FEUF hinder för tillämpningen av en sådan bestämmelse i ett
                                  internationellt avtal som skiljeklausulen i artikel 26 ECT i en tvist mellan en
                                  investerare från en EU-medlemsstat och en annan EU-medlemsstat avseende en
                                  investering av den förstnämnda i den sistnämnda?

                               3) Utgör artiklarna 19 FEU och 267 FEUF hinder för tillämpningen av en sådan
                                  bestämmelse i ett internationellt avtal som skiljeklausulen i artikel 26 ECT i en tvist
                                  mellan en investerare från en EU-medlemsstat och en annan EU-medlemsstat
                                  avseende en investering av den förstnämnda i den sistnämnda?

             123
                   Svaromålet, p. 292.
7615790-v1




                                                                                                                    48 (54)
                    Case 1:18-cv-01148-TSC Document 59-1 Filed 11/04/20 Page 10 of 12




                               4) Utgör artikel 4.3 FEU och principen om lojalt samarbete hinder för tillämpningen
                                  av en sådan bestämmelse i ett internationellt avtal som skiljeklausulen i artikel 26
                                  ECT i en tvist mellan en investerare från en EU-medlemsstat och en annan EU-
                                  medlemsstat avseende en investering av den förstnämnda i den sistnämnda?

             256.              Vad avser de tidigare föreslagna frågorna 5 och 6 rörande statsstöd ersätts dessa av
                               frågorna 5, 6 och 7 nedan.


             19                Förslag till nya och ytterligare frågor till EU-domstolen
             257.              Spanien föreslår att följande nya och ytterligare frågor ställs till EU-domstolen.
                               Frågorna 6 - 9 ligger nära utformningen av första frågan i Eco Swiss.


             19.1              Frågorna 5, 6 och 7 - statsstöd
             258.              Statligt stöd som inte notifierats och godkänts av Kommissionen utgör olagligt statsstöd
                               och omfattas av genomförandeförbudet i artikel 108.3 FEUF.

             259.              Svarandenas påstående att artikel 108.3 FEUF endast skulle vara en bestämmelse av
                               formaliakaraktär tillbakavisas bestämt.124 Artiklarna 107 och 108 FEUF utgör en del av
                               den unionsrättsliga konkurrensrätten och genomförandeförbudet i artikel 108.3 FEUF
                               har en fundamental betydelse för att den inre marknaden ska fungera. Spaniens
                               uppfattning är att bestämmelsen ska likställas med artiklarna 101 och 102 FEUF och
                               alltså utgör en del av grunderna för den unionsrättsliga rättsordningen.

             260.              Att artikel 108.3 FEUF utgör en del av grunderna för den unionsrättsliga rättsordningen
                               anser Spanien är klart. Skulle hovrätten dela denna bedömning behövs inget
                               förhandsavgörande från EU-domstolen avseende denna fråga. Skulle däremot hovrätten
                               inte anse att detta är klart, åligger det hovrätten att inhämta förhandsavgörande eftersom
                               ett beslut i frågan är nödvändigt för att döma i saken.

             261.              Om artikel 108.3 FEUF har samma dignitet som artiklarna 101 och 102 FEUF och
                               Skiljedomen, eller det sätt på vilket Skiljedomen tillkommit, strider mot artikel 108.3
                               FEUF ska Skiljedomen ogiltigförklaras.

             262.              Frågorna 5, 6 och 7 återges nedan.

                               Fråga 5

             263.              Utgör en skiljedom, vari skiljenämnden utdömer skadestånd som ersättning för
                               upphävandet av en stödordning som genomförts i strid med genomförandeförbudet i
                               artikel 108.3 FEUF, i sig en statlig stödåtgärd?



             124
                   Svaromålet, p. 306.
7615790-v1




                                                                                                                      49 (54)
               Case 1:18-cv-01148-TSC Document 59-1 Filed 11/04/20 Page 11 of 12




                     Fråga 6

             264.    Måste en nationell domstol, som har att avgöra ett yrkande om ogiltigförklaring av en
                     skiljedom, bifalla yrkandet om skiljedomen strider mot genomförandeförbudet i artikel
                     108.3 FEUF, om domstolen enligt interna processuella bestämmelser måste bifalla ett
                     yrkande om ogiltighetsförklaring om skiljedomen eller det sätt på vilket skiljedomen
                     tillkommit är uppenbart oförenligt med grunderna för den nationella rättsordningen?

                     Fråga 7

             265.    Måste en nationell domstol som har att avgöra ett yrkande om ogiltigförklaring av en
                     skiljedom, bifalla yrkandet om skiljedomen strider mot genomförandeförbudet i artikel
                     108.3 FEUF, om domstolen enligt interna processuella bestämmelser måste bifalla ett
                     yrkande om ogiltighetsförklaring om skiljedomen innefattar prövning av en fråga som
                     inte får avgöras av skiljemän?


             19.2    Fråga 8 - artiklarna 4.3 och 19 FEU samt 267 och 344 FEUF och ordre
                     public.
             266.    Artiklarna 4.3 och 19 FEU samt artiklarna 267 och 344 FEUF utgör en del av grunderna
                     för den unionsrättsliga rättsordningen. Enligt Spanien är detta klart. Skulle hovrätten
                     dela denna bedömning behövs inget förhandsavgörande från EU-domstolen avseende
                     denna fråga. Skulle däremot hovrätten inte anse att detta är klart, åligger det hovrätten
                     att inhämta förhandsavgörande eftersom ett beslut i frågan är nödvändigt för att döma i
                     saken.

                     Fråga 8

                     5) Måste en nationell domstol som har att avgöra ett yrkande om ogiltigförklaring av
                        en skiljedom bifalla yrkandet om skiljedomen har meddelats med stöd av artikel 26
                        ECT i en tvist mellan en investerare från en EU-medlemsstat och en annan EU-
                        medlemsstat avseende en investering av den förstnämnda i den sistnämnda, om
                        domstolen enligt nationella processuella bestämmelser måste bifalla ett yrkande om
                        ogiltighetsförklaring om skiljedomen eller det sätt på vilket skiljedomen tillkommit
                        är uppenbart oförenligt med grunderna för den nationella rättsordningen?


             19.3    Fråga 9 - artiklarna 4.3 och 19 FEU samt 267 och 344 FEUF och
                     skiljedomsmässighet
             267.    Spanien har ovan redogjort för att Skiljedomen innefattar prövning av frågor som enligt
                     svensk lag (innefattande EU-rätt) inte får avgöras av skiljemän. Spanien anser att det
                     genom Achmea står klart att intra-EU investeringstvister under bl.a. ECT inte får prövas
                     av skiljemän. Skulle hovrätten dela denna bedömning behövs inget förhandsavgörande
                     från EU-domstolen avseende denna fråga. Skulle däremot hovrätten inte anse att detta
                     är klart, åligger det hovrätten att inhämta förhandsavgörande eftersom ett beslut i frågan
                     är nödvändigt för att döma i saken.
7615790-v1




                                                                                                          50 (54)
                  Case 1:18-cv-01148-TSC Document 59-1 Filed 11/04/20 Page 12 of 12




                        Fråga 9

                        6) Måste en nationell domstol som har att avgöra ett yrkande om ogiltigförklaring av
                           en skiljedom bifalla yrkandet om skiljedomen har meddelats med stöd av artikel 26
                           ECT i en tvist mellan en investerare från en EU-medlemsstat och en annan EU-
                           medlemsstat avseende en investering av den förstnämnda i den sistnämnda, och
                           domstolen enligt nationella processuella bestämmelser måste bifalla ett yrkande om
                           ogiltigförklaring om skiljedomen innefattar prövning av en fråga som inte får
                           avgöras av skiljemän?


             19.4       Fråga 10 - tillämpligheten av nationella preklusionsregler
             268.       Svarandena hävdar att Spanien är förhindrat att göra gällande att det inte föreligger ett
                        giltigt skiljeavtal eftersom Spanien enligt Svarandena inte gjort gällande invändningen i
                        skiljeförfarandet. Svarandena hävdar att invändningen borde ha gjorts gällande senast i
                        svaromålet i skiljeförfarandet enligt 34 § andra stycket LSF. Spanien har ovan redogjort
                        för att invändningen har gjorts gällande redan i svaromålet i skiljeförfarandet.

             269.       Om hovrätten skulle anse att preklusionsregeln i 34 § andra stycket är tillämplig,
                        hindrar en sådan tillämpning unionsrättens autonomi och effektiva genomslag. En
                        nationell processuell bestämmelse som hindrar unionsrättens autonomi och effektiva
                        genomslag får inte tillämpas av nationell domstol. Denna princip är fastslagen av EU-
                        domstolen och bedömd i ett antal rättsfall. De specifika omständigheter som är föremål
                        för prövning i målet har inte tidigare prövats av EU-domstolen. Hovrätten måste därför,
                        om den anser frågan vara oklar, hänskjuta frågan till EU-domstolen.

                        Fråga 10

                        7) I en situation där en nationell processuell bestämmelse utgör hinder mot att upphäva
                           en skiljedom för att en part, som är en EU-medlemsstat, är prekluderad från att
                           åberopa att artikel 26 ECT i en tvist mellan en investerare från en EU-medlemsstat
                           och en annan EU-medlemsstat avseende en investering av den förstnämnda i den
                           sistnämnda, strider mot artiklarna 4.3 och 19 FEU samt artiklarna 267 och 344
                           FEUF, kräver unionsrättens företräde och effektivitetsprincipen att en sådan
                           bestämmelse sätts åt sidan av den nationella domstolen?


             I.         BEVISUPPGIFT
             270.       Frågorna i detta mål är till stor del rena rättsfrågor. Såvitt Spanien uppfattat
                        Svarandenas talan är det för närvarande endast omständigheten om 2007 års Dekret
                        utgjort statsstöd enligt artikel 107.1 FEUF som är stridig, jämte frågan om Spanien
                        förlorat rätten att göra gällande klandergrund.

             271.       Spanien åberopar följande skriftliga bevisning.
7615790-v1




                                                                                                            51 (54)
